DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	Claims 1-14, 16-18, 20-21, and 28-34 have been cancelled.  Claims 15, 19, 22-27 have been amended and claims 35-46 have been newly added as requested in the amendment filed on May 24, 2021. Claims 15, 19, 22-27 and 35-46 are pending in the instant application and are under examination in the instant office action.

Priority (New, Necessitated by Amendment)
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2013/001179 filed February 15, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this There is no mention of glioblastoma or treatment of brain tumor in the PCT application (see attached machine translation of WO/2013/122408).  The only mention of tumor is: “hyperplasias are observed in a variety of pathological phenomena of the central nervous system, including huntington disease, Parkinson's disease, degenerative encephalopathy and cerebrospinal fluid damage, as well as strokes and brain tumors [Fadeeau et al., Hum Mol Genet, 2010; Chen et al., Curr Drug Targets, 2005; Rodriguez et al., Cell Death Differ, 2009; Robel et al., J Neurosci, 2011; Talbott et al., Exp Neurol, 2005; Shimada et al., J Neurosci; 2012; Sofroniew and Vinters, Acta Neuropathol, 2010]”, but this is not enabling guidance.  Therefore the disclosure of the invention in the parent application and in the later-filed application is not sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.

Claim Rejections - 35 USC § 112 (1st Paragraph)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended to change the element “inhibitor” for an antibody or fragment thereof, the rejection of Claims 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement, is withdrawn. As stated in the previous Office action, Exhibits D and E filed on December 6, 2019 in parent application No. 15/404,011 teach human anti-TAFA5/FAM19A5 antibodies were commercially available prior to filing. Since Applicant need not describe what is known in the art, adequate written description is provided in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

As currently amended, Claims 15, 19, 22-27 and 35-46 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, for reasons of record in the previous action as applied to the previous claim set.
Briefly,  the specification provides enabling guidance for reducing reactive gliosis and treating traumatic brain injury comprising administering the anti-FAM19A5 antibody but does not reasonably provide enablement for treating a brain tumor comprising administering any other inhibitor of FAM19A5, with a reasonable expectation of success.
The Affidavit of Jae Young Seong, filed under CFR 1.132 on May 24, 2021, is ineffective to overcome the rejection.  While some post-filing evidence can be useful in demonstrating enablement, the quantity of experimentation presented must have a basis in the experimentation that is described within the four corners of the disclosure as filed. MPEP 2164.05(a) states that the specification must be enabling for the claimed invention, as of the filing date.  Later dated experimental evidence cannot supplement an insufficient disclosure to make it enabling. See Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304 (Fed. Cir. 1987).
The evidence presented in the Affidavit utilizes two animal models that are not disclosed in the application as filed: a GL-261 tumor cell-induced GBM mouse model and a C6 tumor cell-induced GBM rat model. In comparison to what is disclosed within the application, the quantity of experimentation provided in the Affidavit constitutes undue further experimentation in order to use the invention with reasonable success.  In view of the foregoing, when all of the evidence is considered, the totality of the post-filing rebuttal evidence would require undue further experimentation beyond the scope of the experiments disclosed in the application as filed.


Double Patenting (Withdrawn)
The terminal disclaimers filed and approved on May 24, 2021 have overcome the rejections on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent Nos. 9,579,398 and 10,640,557. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649